Order, Supreme Court, New York County, entered on January 12, 1972, unanimously modified, on the law, to the extent of dismissing the second cause of action against defendant Shopper’s Park-Westmount, Ltd., and dismissing the complaint and severing the action as to it, and otherwise affirmed. Defendant-appellant-respondent shall recover of plaintiff-respondent-appellant $60 costs and disbursements of this appeal. The complaint fails to state a cause of action against the corporate defendant Shopper’s Park (cf. Warner Bros. Pictures v. Simon, 21 A D 2d 863, affd. 15 N Y 2d 836; Turntables, Inc. v. M. B. Plastics Gorp., 31 A D 2d 792). Concur — Markewieh, J. P., Kupferman, Murphy, Lane and Tilzer, JJ.